181 F.2d 94
John A. CHRISTIE and Elizabeth H. Christie, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10129.
United States Court of Appeals, Third Circuit.
Argued March 24, 1950.
Decided April 18, 1950.

On Petition to Review the Decision of the Tax Court of the United States.
Russell W. Jackson, New York City, for petitioner.
Morton K. Rothschild, Washington, D. C. (Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Robert N. Anderson, Special Assistants to the Attorney General, on the brief), for respondent.
Before BIGGS, Chief Judge, and MARIS and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
Examination of the briefs and of the record and consideration of the oral arguments convince us that the Tax Court of the United States committed no error in the instant case.


2
As was pointed out by Judge Opper in his decision, not reported for publication, the question presented is that which was before the Tax Court in Morrison v. Com'r, 12 T.C. 709. We are in accord with the reasoning expressed in that opinion.


3
Accordingly the decision of the Tax Court will be affirmed.